CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into by and between Endeavour
International Corporation (the “Company”), a Nevada corporation, and Mr. John N.
Seitz (“Mr. Seitz”).

WHEREAS, Mr. Seitz has extensive expertise and experience in oil and gas
exploration and production; and

WHEREAS, the Company wishes to continue to benefit from the expertise and
experience of Mr. Seitz; and

WHEREAS, the Company desires to engage Mr. Seitz to perform services for it in
accordance with this Agreement; and

WHEREAS, Mr. Seitz desires to provide such services on the terms and conditions
of this Agreement;

NOW THEREFORE, the parties hereto agree as follows:

1. Effect of Agreement. This Agreement supersedes and replaces the Employment
Agreement between the parties hereto entered into as of February 26, 2004. The
parties agree that nothing in this Agreement or the termination of the previous
Employment Agreement will result in an acceleration of the vesting of
Mr. Seitz’s existing stock options or restricted stock outstanding under
existing stock option agreements and restricted stock agreements. The existing
stock options and restricted stock shall continue to vest upon the schedules
provided for under such agreements so long as Mr. Seitz is providing services to
the Company under this Agreement.

2. Term of Agreement. The term of this Agreement shall continue through
December 31, 2008. Either party may terminate this Agreement on 30 days written
notice after December 31, 2007.

3. Mr. Seitz’s Duties. During the term of this Agreement, Mr. Seitz shall serve
as a consultant to the Company on oil and gas exploration and other matters as
may be requested by the Company. Mr. Seitz will devote such portion of his
business time to the activities of the Company as shall be reasonably requested
by the Company, with the understanding that this will be his primary business
focus. Mr. Seitz will not accept any other positions or perform any other
services which would compete with the activities of the Company or which would
materially interfere with the performance of his duties or responsibilities
hereunder.

4. Compensation. Beginning September 9, 2006, the Company will pay Mr. Seitz
compensation of $300,000 per annum for his services. The Compensation Committee
of the Board of Directors of the Company may grant Mr. Seitz a bonus for his
services in the calendar year 2006, in an amount to be determined by the
Compensation Committee.

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

6. Arbitration. Either party may elect that any dispute or controversy arising
under or in connection with this Agreement be settled by arbitration in Houston,
Texas in accordance with the rules of the American Arbitration Association then
in effect. If the parties cannot mutually agree on an arbitrator, then the
arbitration shall be conducted by a three arbitrator panel, with each party
selecting one arbitrator and the two arbitrators so selected selecting a third
arbitrator. The findings of the arbitrator(s) shall be final and binding, and
judgment may be entered thereon in any court having jurisdiction. The findings
of the arbitrator(s) shall not be subject to appeal to any court, except as
otherwise provided by applicable law. The arbitrator(s) may, in his or her (or
their) own discretion, award legal fees and costs to the prevailing party.

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of October 9, 2006.

ENDEAVOUR INTERNATIONAL CORPORATION

By: /s/ H. Don Teague

/s/ John N. Seitz
John N. Seitz

